            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 1 of 9



 1 Ryan L. McBride, Esq. (SBN: 297557)
   ryan@kazlg.com
 2
   KAZEROUNI LAW GROUP, APC
 3 2633 E. Indian School Road, Suite 460
   Phoenix, AZ 85016
 4
   Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523
 6
   Attorneys for Plaintiff
 7 Michelle Grahame
 8
 9                          UNITED STATES DISTRICT COURT
10                         NORTHERN DISTRICT OF CALIFORNIA
11    Michelle Grahame,                                 CASE NO. 3:20-cv-05906
12                                                      COMPLAINT FOR DAMAGES FOR
                            Plaintiff,
13                                                      VIOLATIONS OF:
      v.
14                                                      1.   THE FAIR DEBT COLLECTION
15    Monterey Financial Services, LLC,                      PRACTICES ACT, 15 U.S.C. § 1692
                                                             ET SEQ.;
16
                            Defendant.
17                                                      2.   THE ROSENTHAL FAIR DEBT
                                                             COLLECTION PRACTICES ACT,
18                                                           CAL. CIV. CODE § 1788, ET SEQ.;
19
                                                        JURY TRIAL DEMANDED
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________________________
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 2 of 9



 1                                          INTRODUCTION
 2          Plaintiff, MICHELLE GRAHAME (“Plaintiff”), alleges the following upon
 3 information and belief based upon personal knowledge:
 4                                      NATURE OF THE CASE
 5          1.      The United States Congress has found abundant evidence of the use of
 6 abusive, deceptive, and unfair debt collection practices by many debt collectors, and
 7 has determined that abusive debt collection practices contribute to the number of
 8 personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of
 9 individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
10 U.S.C. § 1692 et seq. to eliminate abusive debt collection practices by debt
11 collectors, to ensure that those debt collectors who refrain from using abusive debt
12 collection practices are not competitively disadvantaged, and to promote consistent
13 State action to protect consumers against debt collection abuses.
14          2.      California enacted the Rosenthal Fair Debt Collection Practices Act,
15 Cal. Civ. Code § 1788 Act to protect California citizens from abusive debt collection
16 practices.
17          3.      Plaintiff brings this action seeking damages and any other available
18 legal or equitable remedies resulting from the illegal actions of MONTEREY
19 FINANCIAL SERVICES, LLC (“Monterey”) (or “Defendant”), in negligently,
20 knowingly, and/or willfully threatening to take an action that was not legally
21 permissible and harassing Plaintiff in violation of the Fair Debt Collection Practices
22 Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and Rosenthal Fair Debt Collection
23 Practices Act, Cal. Civ. Code § 1788 (“Rosenthal”).
24          4.      While many violations are described below with specificity, this
25 Complaint alleges violations of the statutes cited in its entirety.
26          5.      Unless otherwise stated, all the conduct engaged in by Defendants took
27 place in the City of Rohnert Park, the County of Sonoma, the State of California.
28

     ______________________________________________________________________________________________
                                                    1
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 3 of 9



 1          6.      Any violations by Defendants were knowing, willful, and intentional,
 2 and Defendants did not maintain procedures reasonably adapted to avoid any such
 3 violation.
 4          7.      Unless otherwise indicated, the use of Defendants’ name in this
 5 Complaint includes all agents, employees, officers, members, directors, heirs,
 6 successors, assigns, principals, trustees, sureties, subrogees, representatives, and
 7 insurers of Defendants.
 8                                     JURISDICTION & VENUE
 9          8.      Jurisdiction is proper because there is a federal question due to the fact
10 that Plaintiff is alleging Defendants violated the FDCPA, a federal statute.
11          9.      Venue is proper in the United States District Court for the Northern
12 District of California pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is
13 deemed to reside in any judicial district in which it is subject to the court’s personal
14 jurisdiction, and because Defendant provides and markets its services within this
15 district thereby establishing sufficient contacts to subject it to personal jurisdiction.
16 Further, Defendant’s tortious conduct against Plaintiff occurred within the County
17 of Sonoma, State of California.
18                                              PARTIES
19          10.     Plaintiff is a natural person residing in the City of Rohnert Park, the
20 County of Sonoma, State of California, and is a “consumer” as defined by the
21 FDCPA, 15 U.S.C. §1692a(3) and a “person” as defined in A.R.S. § 44-1521(6).
22          11.     At all relevant times herein, Defendant, was a debt collection agency
23 engaged, by use of the mails and telephone, in the business of collecting a debt from
24 Plaintiff which qualifies as a “debt,” as defined by 15 U.S.C. §1692a(5).
25          12.     Defendant regularly attempts to collect debts alleged to be due another,
26 and therefore is a “debt collector” as defined by the FDCPA, 15 U.S.C. §1692a(6).
27          13.     This case involves money, property or their equivalent, due or owing
28 or alleged to be due or owing from a natural person by reason of a consumer credit

     ______________________________________________________________________________________________
                                                    2
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 4 of 9



 1 transaction. As such, this action arises out of a “consumer debt” and “consumer
 2 credit” and a “debt” as those terms are defined by 15 U.S.C. §1692a(5).
 3                                     FACTUAL ALLEGATIONS
 4          14.     Sometime around July 2014, Plaintiff allegedly incurred certain
 5 financial obligations to Aladdin Bail Bonds as a co-signer to a bail bond.
 6          15.     These alleged financial obligations were money, property, or their
 7 equivalent, for personal, family and/or household purposes, which is due or owing,
 8 or alleged to be due or owing, from a natural person to another person and were
 9 therefore “debt[s]” as that term is defined by 15 U.S.C. §1692a(5).
10          16.     Sometime after, the alleged debt was assigned, placed, or otherwise
11 transferred, to Defendant for collection.
12          17.     In June of 2019, Plaintiff contacted Defendant to try and reach a
13 settlement for the alleged debt. During the phone call, when Plaintiff and Defendant
14 could not come to an agreement regarding settlement, Defendant’s representative
15 threatened to send Plaintiff’s alleged debt to Defendant’s legal department.
16          18.     At this point, the debt was approximately five years old. Any
17 conceivable statute of limitations had passed in regard to the debt, making legal
18 action, including a debt collection lawsuit against Plaintiff unavailable to Defendant.
19          19.     The least sophisticated consumer would certainly believe, under
20 Defendants threat to contact Defendant’s legal department, that Defendant was
21 attempting take legal action against Plaintiff including but not limited to filing a
22 lawsuit against Plaintiff. However, legal action was unavailable to Defendant
23 because the statute of limitations had passed, making it a false misrepresentation.
24          20.     Plaintiff’s last contact with Defendant occurred on April 17, 2020,
25 when Plaintiff called to try and reach a settlement for the alleged debt. Defendant
26 stated if Plaintiff paid the matter that day, the matter would be taken off of Plaintiff’s
27 credit. Plaintiff explained that the alleged debt belonged to her abusive ex-partner
28 and Plaintiff was a co-signor.

     ______________________________________________________________________________________________
                                                    3
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 5 of 9



 1          21.     Shockingly, on the April 17, 2020 call, Defendant harassed Plaintiff
 2 with questions regarding her relationship with her abusive ex-partner. Specifically,
 3 Defendant’s representative asked Plaintiff why Plaintiff would want to co-sign a bail
 4 bond when her ex-partner was abusing Plaintiff. Plaintiff told Defendant’s
 5 representative that it was none of their business, but Defendant’s representative
 6 continued to harass Plaintiff regarding her abusive ex-partner.
 7          22.     On the call on April 17, 2020, Defendant also threatened to send the
 8 alleged debt to Defendant’s legal department. As the statute of limitations period
 9 had long passed on the alleged debt, this statement by Defendant was untrue and
10 misleading. Plaintiff felt manipulated, threatened, and harassed. As the conversation
11 escalated, a supervisor got on the phone with Plaintiff, apologized, and promised to
12 remove the debt from Plaintiff’s credit report. The supervisor further admitted that
13 Defendant’s representative was wrong in threatening to send the debt to Defendant’s
14 legal department.
15          23.     By threatening to send Plaintiff’s debt to Defendant’s legal department,
16 Defendant used a false, deceptive, or misleading representation or means in
17 connection with the collection of any debt. […] Therefore, Defendant violated 15
18 U.S.C. § 1692e(10).
19          24.     By threatening to send Plaintiff’s debt to Defendant’s legal department,
20 Defendant threatened to take an action that cannot legally be taken or that is not
21 intended to be taken. Therefore, Defendant violated 15 U.S.C. § 1692e(5).
22          25.     By threatening to send Plaintiff’s debt to Defendant’s legal department,
23 Defendant engaged in any conduct the natural consequence of which is to harass,
24 oppress, or abuse any person in connection with the collection of a debt. Therefore,
25 Defendant violated 15 U.S.C. § 1692d.
26          26.     By threatening to send Plaintiff’s debt to Defendant’s legal department,
27 Defendant used unfair or unconscionable means to collect or attempt to collect
28 any debt. Therefore, Defendant violated 15 U.S.C. § 1692f.

     ______________________________________________________________________________________________
                                                    4
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 6 of 9



 1          27.     By harassing Plaintiff regarding Plaintiff’s abusive ex-partner and
 2 essentially forcing Plaintiff to re-live the abuse, Defendant engaged in any conduct
 3 the natural consequence of which is to harass, oppress, or abuse any person in
 4 connection with the collection of a debt. Therefore, Defendant violated 15 U.S.C. §
 5 1692d.
 6          28.     “No debt collector shall collect or attempt to collect a consumer debt
 7 by means of […] false representation that a legal proceeding has been, is about to
 8 be, or will be instituted unless payment of a consumer debt is made.” This action
 9 constitutes a violation Cal. Civ. Code § 1788.13(j).
10          29.     The least sophisticated consumer would certainly believe that
11 Defendant’s threat to contact their legal department would mean that a legal
12 proceeding would be instituted unless the payment of the consumer debt was made.
13 However, Legal action was unavailable to Defendant because the statute of
14 limitations had passed.
15          30.     By making a false representation that a legal proceeding would be
16 instituted unless payment of Plaintiff’s debt was made, Defendant violated Cal. Civ.
17 Code § 1788.13(j).
18          31.     As a result of Defendant’s conduct set forth above, Plaintiff suffered
19 economic damages in a form of paid interest charges and non-economic damages in
20 the form of mental anguish and emotional distress type damages, which manifested
21 in symptoms including but not limited to frustration, anxiety, loss of sleep,
22 embarrassment, and shame.
23                                              COUNT I:
24                VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,
25                                      15 U.S.C §1692 ET SEQ.
26          32.     Plaintiff hereby incorporates the preceding paragraphs as if set forth in
27 full.
28

     ______________________________________________________________________________________________
                                                    5
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 7 of 9



 1          33.     The foregoing acts and omissions constitute numerous and multiple
 2 violations of the FDCPA, including but not limited to each and every one of the
 3 above-cited provisions of the FDCPA, 15 U.S.C. §1692
 4          34.     Defendant knew or should have known that the statute of limitations on
 5 Plaintiff’s debt had passed when she inquired about the status of the debt, thereby
 6 making legal action, including a debt collection lawsuit against Plaintiff unavailable
 7 to Defendant.
 8          35.     Defendant knew or should have known that threatening to contact
 9 Defendant’s legal department would imply legal action including a debt collection
10 lawsuit to the least sophisticated consumer.
11          36.     As a result of each and every violation of the FDCPA, Plaintiff is
12 entitled to any actual damages pursuant to 15 U.S.C. §1692k(a)(1); statutory
13 damages in the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
14 and, reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from
15 Defendant.
16                                              COUNT II
17    ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT, CAL. CIV. CODE § 1788
18          37.     Plaintiff repeats, re-alleges, and incorporates by reference, all other
19 paragraphs.
20          38.     The foregoing acts and omissions constitute numerous and multiple
21 violations of the Rosenthal Act, including but not limited to each and every one of
22 the above-cited provisions of the Cal. Civ. Code § 1788.
23          39.     Defendant knew or should have known that the statute of limitations on
24 Plaintiff’s debt had passed when she inquired about the status of the debt, thereby
25 making legal action unavailable to Defendant. Further, Plaintiff made Defendant
26 aware that any lawsuit filed would be past the statute of limitations.
27
28

     ______________________________________________________________________________________________
                                                    6
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 8 of 9



 1          40.     Defendant knew or should have known that threatening to contact
 2 Defendant’s legal department would imply legal action to the least sophisticated
 3 consumer, including and not limited to a lawsuit being filed against Plaintiff.
 4          41.     As a result of Defendants’ violations of the Rosenthal Act, Plaintiff
 5 suffered damages in an amount to be proven at trial for actual damages, and
 6 attorney’s fees and costs from Defendant pursuant to Cal. Civ. Code § 1788.30.
 7                                       PRAYER FOR RELIEF
 8          Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
 9 following relief against Defendant:
10                                              COUNT I:
11                VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
12         • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
13         • An award of statutory damages up to $1,000.00, pursuant to 15 U.S.C. §
14             1692k;
15         • For reasonable attorneys’ fees and costs of suit;
16         • For such further relief as this Court deems necessary, just, and proper.
17                                              COUNT II
18    ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT, CAL. CIV. CODE § 1788
19          • An award of actual damages;
20          • An award of punitive damages;
21          • For reasonable attorneys’ fees and costs of suit;
22          • For such further relief as this Court deems necessary, just, and proper.
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

     ______________________________________________________________________________________________
                                                    7
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
            Case 3:20-cv-05906-JCS Document 1 Filed 08/21/20 Page 9 of 9



 1                                          TRIAL BY JURY
 2          42.     Pursuant to the seventh amendment to the Constitution of the United
 3 States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
 6                                                KAZEROUNI LAW GROUP, APC

 7 Date: August 21, 2020                          By: s/ Ryan L. McBride
 8                                                     Ryan L. McBride, Esq.
                                                       Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________________________
                                                    8
     COMPLAINT FOR DAMAGES                                   Grahame v. Monterey Financial Services, LLC
